Per Curiam,
By the contract in evidence appellants engaged the plaintiff to play a certain part “ for (blank) weeks season 1903-1, beginning on or about September 1,1903. . . . A supplementary season of three weeks or more opening on or about June 15, at Atlantic City .... during regular season commencing on or about September 1, said Miller & Kaufman, Managers, are to feature said Lovering on all papers,” etc. The contract is plainly for a “ regular season ” beginning on or about September 1, the salary is fixed at $75.00 a week, and it is provided that in what is expressly called the “regular season” commencing on or about September 1, the appellants were to “feature” the plaintiff in the papers, programmes, etc. That a regular season was meant is further implied from the clause as to a “supplementary season” opening in June at a lesser salary.
The number of weeks comprised in a regular season was, however, left undefined in the writing, and evidence was, therefore, properly admitted to show the common understanding *214in the theatrical business what that term included, and the writing with this evidence necessarily went to the jury to find the exact terms of the contract.
In view of the dispute between the parties as to which was in fault for breach of the contract, it is not clear that the conversations before the writing was signed, testified to by plaintiff, particularly as to her requirement that she should first read the play, and as to the version of it that she agreed to perform, did not bear directly on the considerations inducing her to make the contract. But even if this were conceded to be doubtful it does not appear that the evidence had any prejudicial effect on the real contest in the case over the question whether appellants contracted for a definite period or, as they claimed, only for an employment at will, “so long as satisfactory.”
Judgment affirmed.